DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities:  
Claim 1: “determining an order priority for each consolidation location based on the order priority of the available orders at that consolidation location” should read “determining an order priority for each consolidation location based on the order priority of the available orders at each consolidation location”.
Claim 9: “adjusting the weights thought a day” should read “adjusting the weights throughout a day”. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1/11/16 recites “determining an order priority for each consolidation location based on the order priority of the available orders at that consolidation location”. The bolded limitation renders the claim indefinite for lack of antecedent basis. Although the claim recites “an order priority”, said order priority is different from the bolded “order priority” in the claim. Furthermore, it is not clear which order priority “the order priority” is referring to in the claim. For examination purposes, the limitation will be interpreted to mean “determining an order priority for each consolidation location based on an order priority of the available orders at that consolidation location”.

Dependent claims 2-10, 12-15 are also rejected under 112b for failing to cure the deficiency above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining a number of available orders for consolidation at each consolidation location in a vicinity of the location of consolidation processor; determining a distance from the location of the consolidation processor to the consolidation locations with available orders; determining an order priority for each consolidation location based on the order priority of the available orders at that consolidation location; determining a ratio of the number of available orders to a total number of consolidation sub-locations at each consolidation location receiving a respective weight for the distance, the ratio, the order priority of each consolidation location and the available orders for each consolidation location; determining a priority score based on the distance, the ratio, the order priority of each consolidation location and the available orders for each consolidation location and the respective weights; and providing instructions to the consolidation processor to proceed to the consolidation location based on the priority score and to process orders at that consolidation location.”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows to generate instructions for a person to follow which is a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions). The process also covers mental processes that can be accomplished in the human mind with the help of pen and paper. 
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements (receiving information about items at each 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2018/0260881) (paragraph 26-30 and 43-46) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a 
Dependent claims 2-7 and 9 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 8 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (GPS and WIFI are recited at a high level of generality which amounts to apply it) or providing significantly more limitations.
Dependent claim 10 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (robot is recited at a high level of generality which amounts to apply it) or providing significantly more limitations.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining a number of available orders for consolidation at each consolidation location in a vicinity of the location of consolidation processor; determining a distance from the location of the consolidation processor to the consolidation locations with available orders; determining an order priority for each consolidation location based on the order priority of the available orders at that consolidation location; determining a ratio of the number 
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows to generate instructions for a person to follow which is a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions). The process also covers mental processes that can be accomplished in the human mind with the help of pen and paper. 
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements (receiving information about items at each respective consolidation location, the information including an order priority and an associated customer for each respective order, wherein orders associated with different customers are located at the same consolidation location; receiving location information regarding a location of a consolidation processor). The receiving steps are recited at a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2018/0260881) (paragraph 26-30 and 43-46) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving steps are well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claims 12-13 and 15 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 14 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (GPS and WIFI are recited at a high level of generality which amounts to apply it) or providing significantly more limitations.
Novelty and Non-Obviousness
No prior art has been applied to the claims because Examiner is unaware of any prior art, alone or in combination which discloses the limitations of the independent claims. The following are the closest non-applied prior art Examiner could find. Please see PTO-1449 for a full list of references. 
Patel (US 8626548). Patel is directed towards task assignment of warehouse employees. Patel discloses assigning a picking task to an employee based on a weighted score comprising of the distance between the employee and the picking location and current workload of the employee. However, Patel does not disclose any other limitations of the independent claims. 
Perry (20140040075). Perry is directed towards selection and organization of customer orders in preparation for order fulfillment. Perry discloses designating an order as priority order and pooling the priority order together to be picked while minimizing the distance traveled. However, Perry does not disclose “determining an order priority for each consolidation location based on the order priority of the available orders at that consolidation location; determining a ratio of the number of available orders to a total number of consolidation sub-locations at each consolidation location receiving a respective weight for the distance, the ratio, the order priority of each consolidation 
Danelski (US 2014/0351101). Danelski is directed towards perpetual batch order fulfillment. Danelski discloses assigning weights or priority to orders in order to minimize the distance traveled. However, Danelski does not disclose the limitations of the independent claims. 
Mengfei Yu, “The impact of order batching and picking area zoning on order picking system performance”, published by European Journal of Operational Research, on September 12, 2008, hereinafter “Yu”. Yu is directed towards an approximation model based on queuing network theory to analyze the impact of order batching and picking area zoning on the mean order throughput time in a pack and pass order picking system. Yu discloses using the distance from the middle of picking zone as an optimal depot position but Yu does not disclose the limitations of the independent claims.
Tho Le-Duc, “Determining Number of Zone in a Pick-and-pack order picking system”, published by Erasmus Research Institute of Management, on May 2005, hereinafter “Tho”. Tho is directed towards a pick-to-pack orderpicking system, in which batches of orders are picked simultaneously from different (work) zones by a group of order pickers. After picking, the orders are transported by a conveyor to the next station for packing. Tho discloses assigning an order to picker in each zone wherein the route is optimized. However, Tho does not disclose the limitations of the independent claim.
Rene De Koster, “Design and control of warehouse order picking: A literature review”, published by European Journal of Operational Research, on October 25, 2006, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628